Citation Nr: 0633872	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
ataxia, chorea's disease, spinocerebellar atrophy, depression 
and nightmares, claimed as due to medication prescribed by VA 
during and after a February 1998 VA hospitalization for 
partial seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to June 
1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in St. 
Petersburg, Florida that denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for ataxia, chorea's disease, 
spinocerebellar atrophy, depression and nightmares.  A 
personal hearing was held before an RO hearing officer in 
November 2003.  A hearing was held before the undersigned 
Veterans Law Judge at the RO (i.e., a Travel Board hearing) 
in July 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The veteran essentially contends that during and after a 
February 1998 VA hospitalization for partial seizures, VA 
improperly prescribed medication for him based on a 
misdiagnosis, and that such medication caused him to have 
ataxia, chorea's disease, spinocerebellar atrophy, depression 
and nightmares.



In pertinent part, the version of 38 U.S.C.A. § 1151 
applicable in this case provides for compensation for 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  For purposes of this section, a disability is 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran.  The 
proximate cause of the disability is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was the result of an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The Board finds that a medical opinion is necessary to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The RO should schedule the veteran for VA examinations by a 
neurologist and a psychiatrist to obtain a medical opinion as 
to whether it is as likely as not that the veteran developed 
additional chronic disability, reported as ataxia, chorea's 
disease, spinocerebellar atrophy, depression and nightmares, 
due to VA medication (during and after his hospitalization at 
a VA facility in February 1998), which was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of VA or an event 
not reasonably foreseeable.  

The Board notes that 38 U.S.C. § 1151 was revised, effective 
October 1, 1997, and the new version of the law is applicable 
in this case, as the veteran's claim was filed in December 
2002, after the revision of 38 U.S.C. § 1151.  It appears 
that in some of the communications to the veteran (including 
the June 2004 statement of the case), the RO improperly cited 
to the old version of the law, rather than the new version 
which is applicable in this case.  This case must also be 
remanded in order for the RO to readjudicate this appeal 
under the new version of 38 U.S.C. § 1151.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for VA examinations by a neurologist and 
a psychiatrist, for medical opinions as 
to the etiology of any current ataxia, 
chorea's disease, spinocerebellar 
atrophy, depression and nightmares.  The 
claims file should be provided to and 
reviewed by the examiners, and the 
examination report should reflect that 
this was done.

Following a review of the records, the 
examiners are requested to render an 
opinion as to whether it is as likely as 
not that the veteran developed additional 
chronic disability, reported as ataxia, 
chorea's disease, spinocerebellar 
atrophy, depression and nightmares, due 
to medication and treatment during and 
after his February 1998 VA 
hospitalization, which was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of VA, or an event 
not reasonably foreseeable.  A complete 
rationale for the opinions should be 
included in the report.

2.  The RO should then re-adjudicate the 
claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (as in 
effect after October 1, 1997) for ataxia, 
chorea's disease, spinocerebellar 
atrophy, depression and nightmares.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


